Wallace, J.
At the hearing of this cause, I decided that the defendants had not infringed the second claim of the patent in suit, in *304view of the limited interpretation of that claim required by the prior state of the art, and reserved for further consideration the question of the validity of the first claim, and its infringement by the defendants. After an examination of the record, I am of the opinion that the first claim is not .destitute of novelty, or otherwise invalid, but that it is necessarily limited by the language of the specification to a chair in which the pawls, a, are located near the center of gravity of the arms, E, and in which the bar, S, is below the point of suspension of the pawls. Upon this construction the claim is not infringed by the Bohsert chair. The defendants have infringed the claim by the sale of three chairs, part of a lot of four or five that they purchased with the stock in trade of their predecessor in business. The complainant is consequently entitled to a decree; but as it has failed upon the main issues in controversy, and has succeeded only upon an issue of trivial importance, costs will not be allowed.